Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 6, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  147425-7                                                                                             Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  RUDY LOZANO, as Personal Representative                                                                 David F. Viviano,
  of the Estate of JON ALEXANDER                                                                                      Justices
  JARZEMBOWSKI,
                 Plaintiff-Appellee,
  v                                                                 SC: 147425-7
                                                                    COA: 300463; 300751; 306703
                                                                    Wayne CC: 05-504343-NH
  DETROIT MEDICAL CENTER and HARPER-
  HUTZEL HOSPITAL, d/b/a HARPER HOSPITAL,
           Defendants-Appellees,

  and

  DR. ALFREDO LAZO and DR. L. REYNOLDS
  ASSOCIATES, P.C.,
             Defendants-Appellants.
  _________________________________________/

        On order of the Court, the application for leave to appeal the April 16, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 6, 2013
         d1030
                                                                               Clerk